Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowable over the prior art of record, because the prior art is silent to a metal-air battery, comprising: a unit cell wound into a roll, wherein the unit cell comprises: a negative-electrode metal layer having a first surface located in a circumferential direction of the roll, a second surface facing the first surface and located in the circumferential direction of the roll, a third surface between the first surface and the second surface, and a fourth surface facing the third surface; a first electrolyte film and a first positive-electrode layer sequentially disposed on the first surface of the negative-electrode metal layer; a second electrolyte film and a second positive-electrode layer sequentially disposed on the second surface of the negative-electrode metal layer; a first sealing material which seals the third surface of the negative-electrode metal layer; and a second sealing material which seals the fourth surface of the negative-electrode metal layer, wherein the unit cell is wound into the roll in a way such that the first positive-electrode layer and the second positive-electrode layer face each other, and the first and second sealing materials extend in an axial direction of the roll. 
The prior art, such as Faris U.S. Pub. 2004/0038090, teaches a metal-air battery (zinc metal air battery; [0061]) comprising a unit cell wound into a roll (par. [0131] & 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722